DETAILED ACTION
Status of the Application
	Claims 1-2, 4-22 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
In a telephone conversation with Mr. Alexander Johnson on 11/3/2021, an agreement was reached to amend claims 4-5, 11-12, 16-18, 22 and cancel claims 13-15 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 11-12, 16-22 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 1-2, 4-10 (elected invention; Group I) and the methods of claims 11-12, 16-22 is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Alexander Johnson on 11/3/2021.
Please cancel claims 13-15.
Please replace claims 4-5, 11-12, 16-18, 21-22 as follows:

4.	 The recombinant cell of claim 1, wherein the carbon substrate is selected from the group consisting of methanol, methylamine, formate, pyruvate, succinate, lactate and acetate.

5.	 The recombinant cell of claim 1, wherein the carbon substrate is selected from the group consisting of acetate, succinate and methanol.

11.	A method of producing itaconic acid using a recombinant cell, wherein the recombinant cell comprises a first polynucleotide encoding a protein or a fragment thereof having cis-aconitic acid decarboxylase (CAD) activity for producing itaconic acid from a carbon substrate, wherein the first polynucleotide comprises SEQ ID NO: 1, wherein said method comprises the step of incubating the recombinant cell in a medium containing a carbon substrate for producing itaconic acid.
 
12.	The method of claim 11, wherein the recombinant cell further comprises a second polynucleotide, wherein the second polynucleotide comprises SEQ ID NO: 2. 

16.	The method of claim 11, wherein the carbon substrate is selected from the group consisting of methanol, methylamine, formate, pyruvate, succinate, lactate and acetate.

17.	The method of claim 11,  wherein the carbon substrate is selected from the group consisting of acetate, succinate and methanol.

18.	The method of claim 11, wherein the carbon substrate is methanol.

21.	The method of claim 11, wherein the regulatory sequence is a promoter comprising  SEQ 

22.	The method of claim 11, wherein the CAD is one derivable from or found in Aspergillus terreus.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a recombinant cell that comprises a variant of the polynucleotide of SEQ ID NO: 1 and a variant of the polynucleotide of SEQ ID NO: 2 (Lim et al. and Shetty et al.; cited in prior Office actions), the Examiner has found no teaching or suggestion in the prior art directed to a recombinant cell that comprises the polynucleotide of SEQ ID NO: 1 and the polynucleotide of SEQ ID NO: 2.   Therefore, claims 1-2, 4-12, 16-22,  directed to (i) a recombinant cell that comprises a polynucleotide that comprises SEQ ID NO: 1, (ii) a recombinant cell that comprises a polynucleotide that comprises SEQ ID NO: 1 and a polynucleotide that comprises SEQ ID NO: 2, and (iii) a method for producing itaconic acid, wherein said method comprises culturing the recombinant cell of (i) or (ii)  in a medium that comprises a carbon substrate, are allowable over the prior art of record. 

Conclusion
Claims 1-2, 4-12, 16-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 5, 2021